Citation Nr: 1432809	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-27 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected post-traumatic osteoarthritis of the left knee and chronic synovitis of the left knee, status-post total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1966 to May 1970, including combat service in the Republic of Vietnam, and his decorations include the Combat Action Ribbon.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision that, in pertinent part, denied service connection for osteoarthritis of the right knee.  The Veteran timely appealed.

In March 2012, the Veteran withdrew his prior request for a hearing before RO personnel.

In December 2013, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDING OF FACT

Osteoarthritis of the right knee was not present during active service or within the first year after separation; and is not otherwise related to a disease or injury during active service, and is not due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

Osteoarthritis of the right knee was not incurred or aggravated in service; and may not be presumed to have been incurred therein, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through February 2006, March 2006, and April 2012 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the March 2006 and April 2012 letters, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record.  The opinions expressed therein are predicated on a review of the history and consideration of the Veteran's complaints and symptoms.  

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2013).  

In this case, the record reflects that the Veteran was first diagnosed with osteoarthritis of the right knee many years after his military discharge from service.  Although the disability has persisted, the Veteran is nevertheless not entitled to direct service connection for osteoarthritis of the right knee because there is no competent evidence linking his current disability to any disease or injury in active service.

Here, the Veteran's enlistment examination and report of history were negative for a right knee disability; therefore, he is presumed sound at entry in July 1966.  Service treatment records show that the Veteran complained of a swollen right knee after hiking in April 1967.  Examination at the time revealed a normal right knee.  The assessment was probable traumatic synovitis.  In June 1969, the Veteran reported pain in both knees.  He then reported a long history of right knee pain from an old football injury.  X-rays were negative.  Physical examination revealed a scar on the lateral aspect of the right knee, and a click on flexion of the knee.  The assessment was old torn cartilage.

Service treatment records show that, in August 1969, the Veteran gave a history of trauma to the knees playing football three years ago; and reported periodic edema and instability of his right knee since then.  He described the right knee as bending beyond extension.  Examination at the time revealed a positive Drawer sign.  The Veteran was able to hyper-extend his leg.  There was no lateral weakness.  The assessment was torn ligaments in right knee, probably cruciate.  X-rays taken in August 1969 were again negative.  

The report of an October 1970 VA examination reveals normal range of motion of the right knee.  No right knee disability was found.

Here, there is no competent evidence of osteoarthritis of the right knee in service or within the first post-service year.

During an October 2006 VA examination, the Veteran reported that household chores that required standing and walking long distances increased his bilateral knee pain.  He denied any significant right knee flare-up that required bed rest or hospitalization.  X-rays revealed early tri-compartmental osteoarthritis of the right knee.  Following examination, the diagnosis was early osteoarthritis of the right knee secondary to a normal aging process. 

Moreover, the October 2006 examiner opined that the osteoarthritis of the Veteran's right knee was more likely caused by or a result of an aging process and not secondary to an injury pattern while in active service.  Thus, the evidence of record weighs against a finding that osteoarthritis of the right knee was present during active service.

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after service with no competent evidence that it is in any way related to active service.  

Here, the Veteran asserts that his osteoarthritis of the right knee is secondary to his service-connected left knee disabilities.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Allen v. Brown, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

The Board notes that the October 2006 examiner also opined that the Veteran's early arthritis of the right knee was not adjunct or aggravated by the Veteran's service-connected left knee disabilities.  

VA treatment records show complaints of bilateral knee pain in May 2008, and reflect that the Veteran underwent a left partial knee replacement in October 2008.  VA examination in March 2009 reveals that the range of motion of the Veteran's right knee was to 120 degrees on flexion, and to 0 degrees on extension.  There was no objective evidence of pain following repetitive motion of the right knee.  X-rays taken in March 2009 revealed severe narrowing of the medial compartment of the right knee.  Records show that the Veteran continued to report bilateral knee pain in January 2010, and that an orthopedic evaluation was suggested in March 2010 for a possible right knee replacement.

In June 2011, a private orthopaedic surgeon recommended weight loss as the first line of treatment; and that ultimately the Veteran might need a right total knee replacement, versus a left total knee replacement.  In September 2011, the Veteran reported that an injection did pretty well for his right knee.  Examination of the right knee at that time showed genuvarum and varicosities and medial joint line tenderness.  There was full range of motion of the right knee, and the joint was neurovascularly stable.  Records show that the Veteran was hospitalized in December 2011, and underwent removal of the partial left knee resurfacing and conversion to left total knee arthroplasty.  He subsequently lost 15 pounds, and underwent another cortisone injection in his right knee in February 2012.

The Veteran underwent a VA examination in April 2012 for purposes of determining whether the Veteran's osteoarthritis of the right knee was proximately due to or the result of, or aggravated by his service-connected left knee disabilities.  The examiner diagnosed degenerative joint disease of both knees.  Range of motion of the Veteran's right knee was to 140 degrees on flexion, and to 0 degrees on extension.  There was no objective evidence of painful motion.  The examiner did note additional functional loss due to pain on movement of the right knee after repetitive use.  Joint stability tests were normal.  The examiner then opined that the Veteran's right knee disability was less likely as not secondary to his service-connected left knee disabilities.  In support of the opinion, the examiner reasoned that clinical reviews do not support that the contralateral knee degenerative joint disease result in this condition.

Following the Board's December 2013 remand, a VA physician reviewed the medical evidence of record; and in a March 2014 addendum, opined that the most likely etiology of the Veteran's degenerative joint disease of the right knee is due to age.  The physician explained fully that the scientifically based medical literature does not support causation or permanent worsening of degenerative joint disease in the contralateral right knee due to degenerative joint disease of the left knee, even with antalgic gait.

Likewise, in an April 2014 addendum, an orthopedic surgeon opined that the Veteran's right knee disability is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected left knee disabilities.  The orthopedic surgeon explained that right knee degenerative joint disease is not known to occur secondary to left knee degenerative joint disease; rather, the two often occur simultaneously, secondary to genetic predisposition, due to age-related knee cartilage changes and due to repetitive joint use.  The orthopedic surgeon also was unaware of any evidence in the medical literature that suggests arthritis of one knee may be aggravated or progress beyond its natural course secondary to contralateral knee arthritis.  In other words, the orthopedic surgeon found it less likely than not that the Veteran's right knee disability was aggravated by his service-connected left knee disabilities.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the October 2006 opinion, and the March 2014 addendum and April 2014 addendum to be persuasive in finding that the current right knee disability was less likely than not related to active service or due to or aggravated by the service-connected left knee disabilities.  The VA examiners and physicians reviewed the medical history and provided a rationale which considered whether there was any evidence in the medical literature of any relationship between degenerative joint disease in one knee and the contralateral knee.  The evidence, including the service treatment records, does not show that osteoarthritis of the right knee was present in service or within the first post-service year.  There is an absence of any medical evidence showing a correlation, other than an aging process, for degenerative joint disease of one knee to be caused or aggravated by the contralateral knee.  Hence, the Board finds the October 2006 opinion and the March 2014 addendum and the April 2014 addendum are factually accurate, fully articulated, and contain sound reasoning. Therefore, the opinions are afforded significant probative value.  Nieves-Rodriguez, 22 Vet. App. at 304. 

While the Veteran contends that his osteoarthritis of the right knee was caused by or had worsened due to his service-connected left knee disabilities, he is not shown to have the medical expertise to offer an opinion on such a complex medical question.  He is not shown to be competent to render an opinion as to the nature of his underlying right knee disability, or to identify that a disability such as osteoarthritis of the right knee is related to service or due to or aggravated by his service-connected left knee disabilities.  In essence, the Board finds that the issue presented in the case is not one in which the Veteran's lay contentions can serve to support an award of service connection.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a right knee disability, to include as secondary to service-connected left knee disabilities.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability, to include as secondary to service-connected post-traumatic osteoarthritis of the left knee and chronic synovitis of the left knee, status-post total knee arthroplasty.



____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


